         CASE 0:20-cv-01715-SRN-DTS Doc. 9 Filed 09/08/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jamal Samaha, Lauren Coleman, Jordan         Case No. 20-CV-01715 (SRN/DTS)
 Meyer, Andy Delany, Mary Grace, Bonnie
 Brown, and Jonathan Mason, individually
 and on behalf of all others similarly
 situated,
                        Plaintiffs,

           v.                                             ORDER

 The City of Minneapolis, et al.,

                       Defendants.


       This matter is before the Court upon the Notice filed by Plaintiffs of their

voluntary dismissal of Defendant Minneapolis Mayor Jacob Frey in this matter

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, Minneapolis Mayor Jacob Frey is DISMISSED from this action,

without prejudice, and with each party to bear their own costs, disbursements, and

attorneys’ fees.

                                              BY THE COURT:

       Dated: September 8, 2020               s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge
